    Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 1 of 19




                      UNITED STATES DISTRICT COURT

                     WESTERN DISTRICT OF NEW YORK




In re M&T Bank Corporation ERISA Litigation   Civil Action No.: 1:16-cv-375-FPG-JJM

                                              Consolidated Action




   PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR MOTION TO COMPEL
       PRODUCTION OF DOCUMENTS FROM GORDON FEINBLATT LLC
        Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 2 of 19




                                                TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

BACKGROUND .............................................................................................................................2

   I.     THE PLAN AND ITS INVESTMENTS .........................................................................................2

  II.     THE PLAN’S COUNSEL (GORDON FEINBLATT) ......................................................................3

III.      THE GORDON FEINBLATT SUBPOENA AND EFFORTS TO MEET AND CONFER ........................3

IV.       THE DISPUTED DOCUMENTS .................................................................................................5

ARGUMENT ...................................................................................................................................7

   I.     LEGAL STANDARDS REGARDING SUBPOENAS AND THE ATTORNEY-CLIENT PRIVILEGE ......7

  II.     A “FIDUCIARY EXCEPTION” TO PRIVILEGE APPLIES TO DOCUMENTS BEARING ON

          FIDUCIARY FUNCTIONS, INCLUDING ASSET MANAGEMENT AND CONFLICT AVOIDANCE ....8

III.      THE DOCUMENTS AT ISSUE CONCERN CORE FIDUCIARY FUNCTIONS .................................10

     A. Decisions Whether to Invest In Wilmington Funds ...........................................................10

     B. Communications with Committee Regarding Plan Administration ..................................11

IV.       GENERAL LIABILITY CONCERNS DO NOT SHIELD DOCUMENTS OTHERWISE FALLING

          UNDER THE FIDUCIARY EXCEPTION ....................................................................................13

CONCLUSION ..............................................................................................................................15




                                                                   ii
       Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 3 of 19




                                             TABLE OF AUTHORITIES
Cases

Asuncion v. Metro. Life Ins. Co., 493 F. Supp. 2d 716 (S.D.N.Y. 2007) ..............................8, 9, 14

Black v. Bowes, 2006 WL 3771097 (S.D.N.Y. Dec. 21, 2006) .....................................................14

Cavanaugh v. Saul, 2007 WL 1601743 (D.D.C. June 4, 2007)...............................................10, 11

E. Point Sys., Inc. v. Maxim, 2015 WL 1971453 (D. Conn. Apr. 30, 2015) ...................................7

Harris Tr. & Sav. Bank v. John Hancock Mut. Life Ins. Co., 302 F.3d 18 (2d Cir. 2002) ..............9

Hill v. State Street Corp., 2013 WL 6909524 (D. Mass. Dec. 30, 2013) ............................9, 11, 13

Howell v. Motorola, Inc., 633 F.3d 552 (7th Cir. 2011) ..................................................................9

Leber v. Citigroup 401(K) Plan Inv. Comm., 2015 WL 6437475
          (S.D.N.Y. Oct. 16, 2015) .....................................................................................8, 9, 10, 11
Odfjell ASA v. Celanese AG, 380 F. Supp. 2d 297 (S.D.N.Y. 2005) ...............................................8

Smith v. Jefferson Pilot Financial Ins. Co., 245 F.R.D. 45 (D. Mass. 2007) ................................14

Solis v. Food Employers Labor Relations Ass'n, 644 F.3d 221 (4th Cir. 2011) ......................12, 13

Tatum v. R.J. Reynolds Tobacco Co., 247 F.R.D. 488 (M.D.N.C. 2008) ........................................9

United States v. Mejia, 655 F.3d 126 (2d Cir. 2011) .......................................................................8

United States v. Construction Products Research, Inc., 73 F.3d 464 (2d Cir.1996) .......................8

Wachtel v. Health Net, Inc., 482 F.3d 225 (3d Cir. 2007) .............................................................14

Rules and Statutes

Final Regulation Regarding Participant Directed Individual Account Plans (ERISA Section
404 Plans) 57 Fed. Reg. 46906, 46924 n. 27 (Oct. 13, 1992) ..........................................................9
Fed. R. Civ. P. 45(d)(2)(B)(i) ..........................................................................................................7

                                                                 iii
     Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 4 of 19




                                       INTRODUCTION

       Plaintiffs bring this motion to enforce a subpoena issued to Gordon Feinblatt LLC, served

by Plaintiffs in connection with this class action lawsuit against the M&T Bank Employee

Benefit Plans Committee (“Committee”) and other fiduciaries and parties-in-interest of the M&T

Bank Corporation Retirement Savings Plan (the “Plan”). Plaintiffs, Defendants, and Gordon

Feinblatt previously submitted pre-motion letters regarding the subpoena, and participated in a

telephone conference with the Court on August 27, 2019. See ECF No. 138.

       Following the telephone conference with the Court, Plaintiffs requested that Defendants

and Gordon Feinblatt meet and confer regarding nine documents listed on Gordon Feinblatt’s

privilege logs—substantially fewer documents than were the subject of Plaintiffs’ pre-motion

letter. Specifically, Plaintiffs requested to meet and confer regarding: (1) documents relating to

the Plan’s investments in Wilmington funds (the proprietary investments at the heart of this

lawsuit); (2) redactions to two sets of handwritten notes taken by the Plan’s outside counsel

during Committee meetings; and, (3) a redacted list of action items for the Plan sent to the

Committee’s secretary. Defendants declined to drop their privilege objections with respect to any

of the documents in question, or to provide basic information about the documents that would

allow Plaintiffs to better assess Defendants’ privilege objections and whether the fiduciary

exception to the attorney-client privilege applied (such as whether the documents concerned how

the Plan’s investment lineup should be managed going forward, or whether the documents

discussed specific lawsuits against M&T or involved specific threats of litigation against M&T).

       Plaintiffs now move to compel production of these nine documents. Because all nine

documents concern fiduciary matters on their face, and were generated well in advance of any

potential lawsuit, they are subject to the fiduciary exception to the attorney-client privilege and

should be produced. At a minimum, they should be reviewed in camera.
                                                1
     Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 5 of 19




                                        BACKGROUND

I.     THE PLAN AND ITS INVESTMENTS

       The Plan is a 401(k) plan that covers eligible employees of M&T Bank and its affiliates.

M&T Bank is the Plan Sponsor, ECF No. 135 ¶ 29; ECF No. 141 ¶ 29, and its hand-picked

Committee has responsibility for the investment decisions and administration of the Plan. ECF

No. 135-1 §§ 9.1, 9.10.1 Per the Plan Document, the Committee selects “the Investment Options

among which Participants may direct the investment of their Accounts . . . .” Id. § 9.10.

       As of the beginning of the statutory period in 2010, the Plan offered participants 23

designated investment alternatives, 8 of which were mutual funds from M&T Bank’s proprietary

MTB group of funds. ECF No. 95-6. At that time, more that 30% of the Plan’s assets were

invested in proprietary MTB funds (excluding M&T Bank stock). ECF No. 95-10, at 1961.

These proprietary funds were the exclusive option in many of the most typical categories of

investments. See ECF No. 95-11, at 48:7-49:1; ECF No. 95-12 at HABIB0000699.

       In May 2011, M&T Bank finalized its purchase of Wilmington Trust, a failing Delaware

bank that had its own family of proprietary mutual funds, the Wilmington Funds. See ECF No.

71 ¶ 9. After the acquisition, M&T Investment Advisors was renamed Wilmington Trust

Investment Advisors, and the MTB funds were re-branded as Wilmington funds. Id. As part of

the acquisition, the Wilmington Trust 401(k) plan was merged into the M&T Plan.

       Documents created by the project team tasked with identifying which funds to maintain

in the merged Plan confirm that one of their goals was to “Maintain WT and MTB funds” in the

merged Plan. ECF No. 95-17, at 2627. Consistent with this objective, Defendants discarded

every single non-proprietary fund held in the former Wilmington plan and only superficially


1
 The Committee consists of high-ranking company officials appointed by the shared Board of
Directors of M&T Bank and its parent. ECF No. 95-2 at 2-3.
                                                 2
       Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 6 of 19




evaluated the eight proprietary Wilmington funds for potential inclusion in the Plan. ECF No.

95-18, at 1053-54, 57. As a result, the amount of “[p]roprietary offerings” in the M&T Plan—

which Defendants were tracking—increased “by number (8 to 14)” and “by assets (31% to

40%).” Id. at 55. In dollars, the Plan went from $255 million in proprietary holdings to more than

$417 million. Id.

II.     THE PLAN’S COUNSEL (GORDON FEINBLATT)

        Gordon Feinblatt has served as the Plan’s outside counsel since 2011. See Schutz Decl.

Ex. 9 (“Amendment 5 being reviewed by Matt Mellin, our ERISA counsel . . . .”). Gordon

Feinblatt is paid by the Plan, and its compensation is reflected in the Plan’s Form 5500 filed with

the Department of Labor each year. See, e.g., Schutz Decl., Ex. 10, at HABIB0000869 (reflecting

payments of $64,243 to Gordon Feinblatt in 2015). Matthew Mellin of Gordon Feinblatt

regularly attended meetings of the Committee. See, e.g., ECF Nos. 95-19, 95-20, 95-21

(Committee minutes reflecting Mr. Mellin’s attendance at meetings held August 13, 2012, March

11, 2013, and March 10, 2014). Mr. Mellin also emailed with Committee members and its

secretary. See, e,g., Schutz Decl., Ex. 11 (email from Matthew Mellin to the Committee’s

Secretary, Ann Marie Odrobina, and Committee members Janet Coletti and Steve

Braunscheidel).

III.    THE GORDON FEINBLATT SUBPOENA AND EFFORTS TO MEET AND CONFER

        Given Gordon Feinblatt’s role with respect to the Plan, Plaintiffs served a subpoena for

documents on Gordon Feinblatt on December 5, 2018. Schutz Decl. Ex. 1. On December 17,

2018, Gordon Feinblatt lodged certain objections, including “to producing any documents

protected by the attorney-client privilege, work product doctrine, or any other applicable

privilege.” Schutz Decl. Ex. 2. But Gordon Feinblatt did not provide Plaintiffs with any privilege



                                                3
     Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 7 of 19




logs until April 11, 2019. Schutz Decl. ¶ 5.2 On April 24, 2019, Plaintiffs and Gordon Feinblatt

met and conferred regarding Gordon Feinblatt’s privilege logs, and on June 18, 2019, Gordon

Feinblatt provided updated privilege logs. Schutz Decl. ¶ 6, Exs. 3-4.

       On June 21, 2019, Plaintiffs wrote to Gordon Feinblatt and noted several continuing

deficiencies with respect to their privilege logs. Schutz Decl. Ex. 5. Among other things,

Plaintiffs noted that several documents appeared to be subject to the fiduciary exception to the

attorney-client privilege, and that this privilege exception applies to all matters relating to Plan

administration—including the investments to be included in the Plan. Id. On July 12, 2019,

Gordon Feinblatt responded to Plaintiffs letter and declined to unredact or produce any

documents that are the subject of this Motion. Schutz Decl., ¶ 9.

       On August 13, 2019, Plaintiffs sent a letter to the Court requesting a pre-motion

conference with respect to Gordon Feinblatt’s claims of privilege. Gordon Feinblatt and

Defendants responded by letters on August 21, 2019. The parties then held a telephone

conference with the Court on August 27, 2019. See ECF No. 138.

       Following the telephone conference with the Court, Plaintiffs requested that Defendants

and Gordon Feinblatt meet and confer regarding nine documents listed on Gordon Feinblatt’s

privilege logs (substantially fewer documents than were the subject of Plaintiffs’ pre-motion

letter). Schutz Decl. Ex. 8. Specifically, Plaintiffs requested to meet and confer regarding: (1)

documents withheld where the subject in Gordon Feinblatt’s privilege log was either

“Investments in Wilmington Trust Mutual Funds” or “Wilmington Risk”;3 (2) redactions to two

sets of Mr. Mellin’s handwritten notes taken during Committee meetings; and, (3) a redacted list


2
  In the meantime, Gordon Feinblatt produced certain documents in response to Plaintiffs’
subpoena on February 15, 2019. Schutz Decl. ¶ 4.
3
  The “Wilmington Risk” document was sent to the Committee’s secretary, Ann Marie Odrobina.
                                                 4
          Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 8 of 19




    of action items for the Plan sent to the Committee’s secretary. Schutz Decl. ¶ 12. Defendants

    declined to drop their privilege objections with respect to any of these documents. Id. ¶ 13.

    Further, Defendants declined to provide any additional information regarding the content of the

    disputed documents or whether the fiduciary exception applied, including whether the disputed

    documents concerned (1) whether proprietary Wilmington investments should be included in the

    Plan, (2) whether such investments should be removed, (3) whether such investments were

    appropriate for the Plan, or (4) how the Plan’s investment lineup should be managed going

    forward. Id. Similarly, Defendants refused to state whether the documents discussed specific

    lawsuits against M&T or involved specific threats of litigation. Id. Accordingly, Plaintiffs

    indicated that they intended to bring the present motion and would ask the Court to review the

    documents in camera. 4

    IV.      THE DISPUTED DOCUMENTS

             The documents which Plaintiffs seek to compel, and which were the subject of the

    parties’ most recent meet and confer efforts, are listed below:5


            Doc.                                To                                                Additional
Document ID Type         Date      From         (and CC)       Subject        Responsiveness      Info.
                                                                                                  Also, advice
                                                                                                  relates to
                                                                                                  potential
                                                                                                  liability and is
                                                                                                  within the
                                                                                                  exception to
                                                               Investments                        the lack of
                                                               in             Privileged. Legal   privilege if
                                   Mellin,                     Wilmington     advice given to     advice is
                                   Matthew      Partlow III,   Trust Mutual   persons other       deemed given
REV0000385    Email   10/21/2013   P.           Ralph          Funds          than fiduciaries.   to fiduciaries.
    4
      Gordon Feinblatt agreed to furnish the documents for in camera review with their response
    brief. The parties met and conferred regarding a briefing schedule, but Defendants indicated
    they would need to review Plaintiffs’ memorandum before committing to a schedule.
    5
      The chart reflects the headings and information provided in Gordon Feinblatt’s privilege logs,
    with minor nonsubstantive edits for sizing purposes.
                                                      5
         Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 9 of 19




                                                                                         Also, advice
                                                                                         relates to
                                                                                         potential
                                                                                         liability and is
                                                                                         within the
                                                                                         exception to
                                                      Investments                        the lack of
                                                      in             Privileged. Legal   privilege if
                                 Mellin,              Wilmington     advice given to     advice is
                                 Matthew   Yoshida,   Trust Mutual   persons other       deemed given
REV0000409   Email   1/2/2015    P.        Brian      Funds          than fiduciaries.   to fiduciaries.
                                                                                         Also, advice
                                                                                         relates to
                                                                                         potential
                                                                                         liability and is
                                                                                         within the
                                                                                         exception to
                                                      Investments                        the lack of
                                                      in             Privileged. Legal   privilege if
                                 Mellin,              Wilmington     advice given to     advice is
                                 Matthew   Yoshida,   Trust Mutual   persons other       deemed given
REV0000444   Email   2/16/2015   P.        Brian      Funds          than fiduciaries.   to fiduciaries.
                                                                                         Also, advice
                                                                                         relates to
                                                                                         potential
                                                                                         liability and is
                                                                                         within the
                                                                                         exception to
                                                      Investments                        the lack of
                                                      in             Privileged. Legal   privilege if
                                 Mellin,              Wilmington     advice given to     advice is
                                 Matthew   Yoshida,   Trust Mutual   persons other       deemed given
REV0000445   Memo    2/16/2015   P.        Brian      Funds          than fiduciaries.   to fiduciaries.
                                                                                         Advice relates
                                                                                         to analysis of
                                                                                         potential claims
                                                                                         against M&T
                                                                                         and affiliated
                                                                                         entities. Also,
                                                                                         advice relates
                                                                                         to potential
                                                                                         liability and is
                                                                                         within the
                                                                                         exception to
                                                      Investments                        the lack of
                                                      in             Privileged. Legal   privilege if
                                                      Wilmington     advice given to     advice is
                                                      Trust Mutual   persons other       deemed given
REV0000744   Memo    2/16/2015                        Funds          than fiduciaries.   to fiduciaries.

                                                6
         Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 10 of 19




                                                                                                  Advice relates
                                                                                                  to analysis of
                                                                                                  potential claims
                                                                                                  against M&T
                                                                                                  and affiliated
                                                                                                  entities. Also,
                                                                                                  advice relates
                                                                                                  to potential
                                                                                                  liability and is
                                                                                                  within the
                                                Mellin,                                           exception to
                                                Matthew P.;                Advice relates to      the lack of
                                                Rizzuto Sr,                analysis of            privilege if
                                                Joseph;                    potential claims       advice is
              Email                 Odrobina,   (Yoshida,   Wilmington     against M&T and        deemed given
REV0000866    string    8/12/2014   Ann Marie   Brian)      Risk           affiliated entities.   to fiduciaries.
                                                                                                  RSP
                                                                                                  Paragraph 6
                                                                                                  reference to
                                    Mellin,                                                       legal advice re
                                    Matthew     Ann Marie   List of Action Privileged/Non-        WT Mutual
GF0002788     Email     2/20/2015   P.          Odrobina    Items          Responsive             funds
                                                                                                  Outline of
                                                                                                  presentation by
              Hand-                 Mellin,                 Committee                             counsel re
              written               Matthew                 Meeting        Privileged/Non-        legal risks
GF0002860     Notes     8/11/2014   P.                      Notes          Responsive             related to RSP
              Hand-                 Mellin,                 Committee                             Counsel's
              written               Matthew                 Meeting        Privileged/Non-        notes regarding
GF0002863     Notes     11/3/2014   P.                      Notes          Responsive             legal analysis

                                                ARGUMENT

    I.       LEGAL STANDARDS REGARDING SUBPOENAS AND THE ATTORNEY-CLIENT PRIVILEGE

             Federal Rule of Civil Procedure 45(d)(2)(B)(i) provides that, “At any time, on notice to

    the commanded person, the serving party may move the court for the district where compliance

    is required for an order compelling production or inspection.”6 “The scope of discovery under a

    Rule 45 subpoena is the same as that permitted under Rule 26.” E. Point Sys., Inc. v. Maxim,

    2015 WL 1971453, at *2 (D. Conn. Apr. 30, 2015). Rule 26(b)(1) states:


    6
      Gordon Feinblatt LLC is located in Baltimore, Maryland, but has consented to this Court’s
    jurisdiction for purposes of this motion.
                                                    7
      Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 11 of 19




        Parties may obtain discovery regarding any nonprivileged matter that is relevant
        to any party's claim or defense and proportional to the needs of the case,
        considering the importance of the issues at stake in the action, the amount in
        controversy, the parties’ relative access to relevant information, the parties’
        resources, the importance of the discovery in resolving the issues, and whether the
        burden or expense of the proposed discovery outweighs its likely benefit.
        Information within this scope of discovery need not be admissible in evidence to
        be discoverable.

        With respect to the attorney-client privilege, a party seeking to invoke it “must

demonstrate that there was: (1) a communication between client and counsel, which (2) was

intended to be and was in fact kept confidential, and (3) made for the purpose of obtaining or

providing legal advice.” United States v. Construction Products Research, Inc., 73 F.3d 464, 473

(2d Cir.1996). “The law is clear in this circuit that a person claiming the attorney-client privilege

has the burden of establishing all the essential elements thereof.” Odfjell ASA v. Celanese AG,

380 F. Supp. 2d 297, 302 (S.D.N.Y. 2005). Courts “apply the [attorney-client] privilege only

where necessary to achieve its purpose” and “construe the privilege narrowly because it renders

relevant information undiscoverable.” United States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011)

(citations omitted).

II.     A “FIDUCIARY EXCEPTION” TO PRIVILEGE APPLIES TO DOCUMENTS BEARING ON
        FIDUCIARY FUNCTIONS, INCLUDING ASSET MANAGEMENT AND CONFLICT AVOIDANCE

        The attorney-client privilege is subject to a fiduciary exception, which applies to “all

information related to plan administration, including ‘any communications with an attorney that

are intended to assist in the administration of the plan.’” Asuncion v. Metro. Life Ins. Co., 493 F.

Supp. 2d 716, 720 (S.D.N.Y. 2007). “This exception arises from an ERISA fiduciary’s duty to

provide full and accurate information to plan beneficiaries regarding the administration of the

plan.” Leber v. Citigroup 401(K) Plan Inv. Comm., 2015 WL 6437475, at *1 (S.D.N.Y. Oct. 16,

2015). Determining whether a particular communication concerns a fiduciary or non-fiduciary



                                                 8
    Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 12 of 19




matter requires the Court to engage in a “fact-specific inquiry” that focuses on “both the content

and context of the specific communication.” Asuncion, 493 F. Supp. 2d at 720.

       A “core fiduciary function” of fiduciaries is “asset management and avoidance of

conflicts of interest . . . .” Leber, 2015 WL 6437475, at *5. This includes “decisions regarding

investment[s]” in a retirement plan, which are considered quintessential “fiduciary functions”

subject to the fiduciary exception. Hill v. State Street Corp., 2013 WL 6909524, *2 (D. Mass.

Dec. 30, 2013); see also Harris Tr. & Sav. Bank v. John Hancock Mut. Life Ins. Co., 302 F.3d

18, 28 (2d Cir. 2002) (fiduciary responsibility attaches to “transactions in dealing with a pool of

assets: selecting investments, exchanging one instrument or asset for another, and so on”)

(citation and internal quotation marks omitted); Howell v. Motorola, Inc., 633 F.3d 552, 567 (7th

Cir. 2011) (“[T]he selection of plan investment options and the decision to continue offering a

particular investment vehicle are acts to which fiduciary duties attach.”); Tatum v. R.J. Reynolds

Tobacco Co., 247 F.R.D. 488, 493 (M.D.N.C. 2008) (noting that fiduciary functions of plan

administration include “discretionary decisions regarding investment or liquidation of plan

assets”); Final Regulation Regarding Participant Directed Individual Account Plans (ERISA

Section 404 Plans), 57 Fed. Reg. 46906, 46924 n.27 (Oct. 13, 1992) (“[T]he act of . . .

designating investment options which are intended to constitute all or part of the investment

universe of an ERISA 404(c) plan is a fiduciary function.”).

       For purposes of the fiduciary exception, it is the nature of the communication—not the

recipient of the communication—that matters. “[T]he rationale for the fiduciary exception, that

the attorney’s work was done on behalf of, and with payment from, the fiduciary on behalf of the

beneficiaries, has no relation to the question of whether or not the information was ever actually

communicated to the fiduciary.” Cavanaugh v. Saul, 2007 WL 1601743, at *3 (D.D.C. June 4,



                                                9
       Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 13 of 19




2007). Thus, any “argument that the fiduciary exception only applies to advice actually given to

the fiduciary is not supported in the case law.” Id.; accord Leber, 2015 WL 6437475, at *5.

III.     THE DOCUMENTS AT ISSUE CONCERN CORE FIDUCIARY FUNCTIONS

         A.      Decisions Whether to Invest in Wilmington Funds

         Plaintiffs move to compel the production of three emails and two memoranda with the

provided subject, “Investments in Wilmington Trust Mutual Funds,” and one email with the

subject, “Wilmington Risk.” All six were drafted between October 21, 2013 and February 16,

2015, well before Defendants became aware of any potential action brought by Plaintiffs.7

The subjects of these documents reflect discussions of core fiduciary issues related to the Plan—

the investments that are available to Plan participants.

         In a similar case, defendants in an ERISA action in the Southern District of New York

sought to shield from discovery a law firm’s memorandum and underlying documents

“containing legal advice concerning the structure and management of Citigroup’s Benefit Plan

Investment Committee.” Leber, 2015 WL 6437475, at *4. After reviewing the documents in

camera, the court found that they related to “core fiduciary functions,” including “the investment

of retirement plan assets,” and ordered their production. Id. at *5.

         Like Defendants and Gordon Feinblatt here, the Defendants in Leber argued “they are

entitled to withhold the privileged portions of the documents in question because the legal advice

reflected therein was provided to Citigroup [the plan sponsor], as distinct from the named

fiduciaries of the 401(k) . . . .” Id. The court found that this “argument is unpersuasive.” Id. The

court noted that much of the information in the memorandum “would have been functionally

useless, had it not been shared with fiduciaries who had the responsibility to administer

Citigroup’s benefits plans.” Id. The court specifically noted that while the memorandum was
7
    The present lawsuit was not filed until May 11, 2016. See ECF No. 1.
                                                 10
       Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 14 of 19




addressed to Citigroup’s general counsel, “copies were apparently sent to several Citigroup

attorneys who advised” the committee that managed the plan in question, and to the committee’s

secretary. Id.; see also Cavanaugh, 2007 WL 1601743, at *3.

          As in Leber, the documents that Plaintiffs seek were sent to, or in the files of, the Plan’s

outside counsel, Mr. Mellin. Moreover, one of the emails was sent to the Plan’s secretary, Ms.

Odrobina. On the face of Gordon Feinblatt’s privilege log, these documents reflect decisions as

to which investments should or should not be in the Plan. Indeed, Gordon Feinblatt expressly

admitted in its earlier letter:

          In this case, … issues about potential personal liability of a fiduciary arose
          significantly before litigation was imminent as decisions were made as to what
          investment funds should or should not be included in the RSP.”

Schutz Decl. Ex. 7 at p.5 (emphasis added). Accordingly, the documents are subject to the

fiduciary exception and should be produced. See also Hill, 2013 WL 6909524, at *5 (ordering

production of documents reflecting “discretionary decisions regarding investments”).8

          B.     Communications with Committee Regarding Plan Administration

          Plaintiffs also seek to compel the production of an unredacted version of the document

produced as GF0002788. The document is an email from Mr. Mellin to Ms. Odrobina, the

Committee’s secretary, that begins as follows:




8
    Like this case, both Hill and Leber involved plan sponsors that offered their own line of funds.
                                                  11
     Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 15 of 19




Schutz Decl. Ex. 12. Only one item under the “Retirement Savings Plan” heading is unredacted:




The rest of the email, except for the signature block, is redacted. It is obvious that a to-do list

with the heading “Retirement Savings Plan,” sent to the Committee’s secretary before any

litigation was threatened, concerns fiduciary functions related to the management and

administration of the Plan. Indeed, Gordon Feinblatt’s own privilege log refers to the document

as a “List of Action Items” for the Plan.

       Finally, Plaintiffs seek unredacted copies of two sets of Mr. Mellin’s handwritten notes

taken during Committee meetings. See Schutz Decl. Exs. 13-14. The first set of notes relates to a

meeting held on August 11, 2014. Id. Ex. 13. Two large redactions appear before, and after, the

following:




Given that the notes immediately above and below the redactions transcribe a discussion

regarding “401(k) performance” and the Plan’s “Watch list,” it is evident that the redacted

material concerns the Plan’s investments. Therefore, it should be produced. See

Solis v. Food Employers Labor Relations Ass'n, 644 F.3d 221, 131 (4th Cir. 2011)

                                                12
       Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 16 of 19




(ordering production of “handwritten notes distributed and taken during [] meetings”); Hill,

2013 WL 6909524, at *4-6 (ordering production of unredacted meeting minutes).

          The second set of meeting notes relates to a November 3, 2014 Committee meeting.

Schutz Decl. Ex. 14. As with the first set of Mr. Mellin’s notes, these notes mostly record

statements made by the Committee’s members or by its investment advisor, Wilmington Trust

Investment Advisors. For example, the following statements about the Plan’s investments are

recorded directly above a large redaction:




Again, Plaintiffs expect that the redacted portions of these handwritten notes taken at a meeting

of the Plan’s fiduciaries concern the administration or management of the Plan, including which

investments should be included in the Plan. Accordingly, they should be produced in unredacted

form. See, e.g., Solis, 644 F.3d at 231; Hill, 2013 WL 6909524, at *4-6.

IV.       GENERAL LIABILITY CONCERNS DO NOT SHIELD DOCUMENTS OTHERWISE FALLING
          UNDER THE FIDUCIARY EXCEPTION.

          Many of Gordon Feinblatt’s privilege entries state that the documents contain advice

regarding “potential liability” or “potential claims.”9 “The ‘mere prospect of litigation’ is not

enough to ‘render communications between fiduciaries and counsel privileged . . . .’” Asuncion,

9
    The language of these entries is revealing, as they do not refer to “pending” lawsuits or claims.
                                                   13
     Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 17 of 19




493 F. Supp. 2d at 722. “What emerges from these cases is an inquiry that centers on whether the

purpose of the communications was legal advice regarding the legal liability of plan

administrators in imminent or pending litigation, as opposed to advice concerning a general fear

of liability or advice concerning plan administration itself.” Black v. Bowes, 2006 WL 3771097,

at *3 (S.D.N.Y. Dec. 21, 2006) (emphasis added). Thus, communications concerning fiduciaries’

potential personal liability will justify withholding documents only when there are threatened or

pending adversarial proceedings against the fiduciaries. See Wachtel v. Health Net, Inc., 482

F.3d 225, 232 (3d Cir. 2007) (“[N]o adversarial proceeding against the trustees was pending,

meaning that the trustees had no need to seek personal legal advice.”); Smith v. Jefferson Pilot

Financial Ins. Co., 245 F.R.D. 45, 48 (D. Mass. 2007) (liability exception to the fiduciary

exception is meant for situations where a fiduciary “retains counsel in order to defend herself

against plan beneficiaries.”).

       Plaintiffs do not challenge Gordon Feinblatt’s assertion of privilege for documents dated

after December 2015, when Gordon Feinblatt and the Committee learned of this potential action

after becoming aware of letters sent by Plaintiffs’ counsel regarding a potential action. However,

Plaintiffs do challenge any claims of privilege before that date based on generalized concerns

about potential liability. For example, Gordon Feinblatt has redacted Committee meeting notes

from August 2014 that reflect an “Outline of presentation by counsel re legal risks related to RSP

[i.e., the Plan].” GF0002860. This highly relevant discussion involving the Plan’s fiduciary

Committee should be provided to Plaintiffs unredacted.

       Allowing Gordon Feinblatt and Defendants to shield documents due to general liability

concerns would allow the litigation exception to swallow the fiduciary exception whole.

Fiduciary decisions about what investments to include in a 401(k) plan are always subject to



                                               14
    Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 18 of 19




potential future lawsuits. Fiduciaries could completely shield their decision-making process with

respect to investments by simply couching every decision about the merits of an investment in

terms of whether including (or excluding) the investment could lead to liability. Indeed, although

Defendants and Gordon Feinblatt may complain that some of the cases Plaintiffs rely upon

concern denial of benefits, these cases are highly analogous. Decisions regarding both whether to

approve or deny benefits to a plan beneficiary, and what investments to include in a retirement

plan, are inherently subject to future lawsuits alleging breach of fiduciary duty. As to both types

of decisions, fiduciaries might have a legitimate interest in communicating with attorneys to

avoid breaching their fiduciary duties. As to both types of decisions, courts have held that the

interest of beneficiaries in overseeing their fiduciaries’ decision-making outweighs the

fiduciaries’ interest in shielding such communications from disclosure. So too, here, Plaintiffs’

motion to compel the production of documents addressing core fiduciary concerns should be

granted.

                                        CONCLUSION

       For the above reasons, Plaintiffs respectfully request that the Court order the subject

documents to be produced. Alternatively, Plaintiffs request that the documents be reviewed in

camera to determine whether production is appropriate.

Dated: September 13, 2019

                                                     Respectfully submitted,

                                                     By: /s/ Jacob Schutz
                                                     NICHOLS KASTER, PLLP
                                                     Paul J. Lukas, MN Bar No. 022084X*
                                                     Kai Richter, MN Bar No. 0296545*
                                                     Carl F. Engstrom, MN Bar No. 0396298*
                                                     Jacob Schutz, MN Bar No. 0395648*
                                                       *admitted in W.D.N.Y.
                                                     4600 IDS Center

                                                15
Case 1:16-cv-00375-FPG-JJM Document 143 Filed 09/13/19 Page 19 of 19




                                      80 S 8th Street
                                      Minneapolis, MN 55402
                                      Telephone: 612-256-3200
                                      Facsimile: 612-338-4878
                                      Email: krichter@nka.com
                                        cengstrom@nka.com
                                        jschutz@nka.com

                                      KESSLER TOPAZ MELTZER
                                        & CHECK, LLP
                                      Mark K. Gyandoh (admitted pro hac vice)
                                      280 King of Prussia Road
                                      Radnor, PA 19087
                                      Tel: (610) 667-7706
                                      Fax: (610) 667-7056
                                      Email: mgyandoh@ktmc.com

                                      Interim Co-Lead Counsel

                                      TREVETT CRISTO
                                      Lucinda Lapoff, Esq.
                                      2 State Street, Suite 1000
                                      Rochester, NY 14614
                                      Tel: (585) 454-2181
                                      Fax: (585) 454-4026




                                 16
